Per Guriam:

This is an action in the nature of quo warranto to determine whether plaintiff is entitled to hold the office of councilman in the city of Kansas City, Kan. The question involved.is, Does the charter act of ’cities of *838the first class passed in 1903 (Laws 1903, oh. 122) authorize the election of councilmen in such cities having more than 50,000 inhabitants ? In view of the conclusion reached in Gilbert v. Craddock, ante, page 346,72 Pac.869, we deem it unnecessary to enter into a lengthy discussion of the matter here involved. We are persuaded from all the considerations that it is necessarily inferable from the terms of the act that it was the intention of the legislature thereby to make the office of councilman an elective one. The plaintiff having received a majority of the votes cast for councilman in his ward at the election held on April 7, 1908, is therefore entitled to hold that office.
Judgment will be entered in his favor.

i